UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7206


CHARLES H. SMITH,

                Plaintiff - Appellant,

          v.

ROBERT C. LEWIS; ALVIN W. KELLER, JR.; FAYE DANIELS,

                Defendants - Appellees,

          and

N.C. DEPARTMENT OF CORRECTIONS,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-ct-03013-FL)


Submitted:   December 27, 2013             Decided:   January 10, 2014


Before KING, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Smith, Appellant Pro Se. Kimberly D. Grande, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Henry Smith appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed      the    record     and    find    no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Smith v. Lewis, No. 5:12-ct-03013-FL (E.D.N.C. July 19,

2013).      We   deny    the    motion    for   appointment      of    counsel   and

dispense    with       oral    argument    because      the    facts    and    legal

contentions      are    adequately     presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2